DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4479513 (“Koch”) in view of US2008/0283699 (“Jou”) and further in view of US3985334 (“Domyan”).

Regarding claim 1, Koch discloses (see figs. 1-6) a ball valve structure, comprising: 
a valve body (A) having formed with a valve chamber (at least partially defined by 20 and portion of passage 10 within which springs 110, 112 and 114 are disposed) therein, the valve body being formed with a first through hole (26) and a second through hole (through hole extending through branch 12), respectively, communicating with the valve chamber; 
a valve ball (B) accommodated disposed in the valve chamber the valve ball defining and formed with a flow hole (48) therethrough therein, a first gasket (mainly defined by “C” and 120 disposed at port 12) and a second gasket (mainly defined by 60 and 120 disposed at port 14) being in close contacting two opposite surfaces (left and right surfaces, relative to the orientation of fig. 5) of the valve ball so that the valve ball can rotate being rotatable (via handle “F”) around a fixed point (longitudinal axis of member “B”) in the valve chamber, each of the first gasket and the second gasket being a hollow ring (at least partially defined by 60 and 120) and formed with an abutting face (122) on respective sides thereof facing the valve ball and having a contour corresponding to a respective surface of the valve ball (see assembly of fig. 5), and respective opposing sides of each of the first gasket and the second gasket facing away from the valve ball having a communicating pipe portion (62) extending therefrom, wherein a diameter of the flow hole of the valve ball is relatively equal to a diameter of the communicating pipe portion of each of the first and second gaskets (see cross-section of fig. 5), a tightening bolt (“D”) having an end (end proximal valve ball “B”) formed with a threaded portion (82) screwed into the second through hole of the valve body (see tightening bolts “D” screwed into opposing ports 12 and 14 of valve body “A”), the end of the tightening bolt having a shoulder portion (at least partially defined by surface 94), and the diameter of the communicating pipe portion of the first gasket is less than a diameter of the end of tightening bolt (communicating pipe portion 62 is telescopically disposed within tightening bolt “D”), and a spring (110, 112 and 114) disposed in the valve chamber and having a first end (end proximate the valve ball “B”) directly abutting against a surface (66) of the hollow ring facing away from the valve ball and an opposing second end (end distal from valve ball 40) directly abutting the shoulder of the tightening bolt (see assembly of fig. 5) to apply a bias force to the first gasket, and thereby press the first gasket against a corresponding surface of the valve ball (springs 110, 112 and 114 bias surface 122 into engagement with valve ball “B”); 
a valve stem (E) connected to the valve ball through the valve body for driving the valve ball to rotate (via handle “F”), whereby fluid flow through the flow hole is selectively opened (see opened configuration of fig. 5) and closed (position where flow hole 48 is out of communication with flow passage 10).
Koch does not disclose the diameter of the flow hole of the valve ball being greater than the diameter of the communicating pipe portion of each of the first and second gaskets; an annular washer sleeved onto the communicating pipe portion of the first gasket and directly abutting against the side of the first gasket facing away from the valve ball; and the  spring being a  helical spring, wherein the  helical spring has a first end directly abutting against a surface of the annular washer facing away from the first gasket.
Jou teaches (see fig. 2) a valve ball (311) having a flow hole (flow passage of valve ball 311) and first and second gaskets (seats 34 disposed on opposing sides of valve ball 311), wherein a diameter of the flow hole of the valve ball is greater than a diameter of a respective passage extending through each of the first and second gaskets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Koch by configuring the diameter of the flow hole of the valve ball to be larger than the diameter of the through passages of the first and second gaskets (and thereby larger than the diameter of the flow passage through the communicating pipe portion), as taught by Jou, so as to promote a desired flow characteristic through the valve.
The combination of Koch and Jou does not disclose an annular washer sleeved onto the communicating pipe portion of the first gasket and directly abutting against the side of the first gasket facing away from the valve ball; and the spring being a helical spring, wherein the helical spring has a first end directly abutting against a surface of the annular washer facing away from the first gasket.
However, Domyan teaches an annular washer (50) sleeved onto a communicating pipe portion (52) of a first gasket (at least partially defined by 49, 63, 66 and 67) and directly abutting against a side (side distal from valve ball 18) of the first gasket facing away from a valve ball (18); and a  spring which is a  helical spring (48), wherein the  helical spring has a first end (end proximal to ball 18) directly abutting against a surface (surface in abutment with spring 48) of the annular washer facing away from the first gasket (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Koch and Jou by employing an annular washer sleeved onto the communicating pipe portion of the first gasket and directly abutting against the side of the first gasket facing away from the valve ball, as taught by Domyan, so as to reduce wear between the spring and the first gasket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Koch, Jou and Domyan by configuring the  spring to be a  helical spring, wherein the helical spring has a first end directly abutting against a surface of the annular washer facing away from the first gasket, as taught by Domyan, so as allow for a larger range of displacement of the first gasket.
Regarding claim 2, Koch discloses a side section (42) of the valve ball (B) facing the first through hole (26) is recessed (see recessed surfaces on opposing sides of protrusion 52) to form an engaging portion (52), the valve stem (E) being formed with an engaging end (bottom end, relative to the orientation of fig. 5) and a coupling end (top end, relative to the orientation of fig. 5) on opposing end portions thereof, the engaging end of the valve stem is inserted through the first through hole of the valve body to be engaged with the engaging portion of the valve ball (at least a portion of the bottom end of stem “E” extend through opening 26; see assembly of fig. 5), and the coupling end of the valve stem extends out of the valve body and is to be connected with a control member (F).
Regarding claim 3, Koch discloses the communicating pipe portion (62) of the second gasket (defined mainly by “C” and 120, disposed at port 14) is inserted into an inner flow passage (the second gasket, “C” & 120, is disposed telescopically within a passage extending through port 14) communicating with the valve chamber (at least partially defined by 20 and portion of passage 10 within which springs 110, 112 and 114 are disposed).
Regarding claim 6, Koch discloses the tightening bolt (D) is a hollow tube (see “D” in fig. 4), and the shoulder portion (shoulder defined at least by surface 98) of the tightening bolt is formed on an inner edge (shoulder 98 is formed radially inwardly of annular groove 94) of the end (end proximal valve ball 40) of the tightening bolt.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims.  Applicant’s arguments with respect to previous prior art rejections of the claims over Schuth have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim(s) 4, 5, 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the closest prior art does not disclose or render obvious the ball valve structure wherein the helical spring is sleeved onto the unthreaded portion of the end of the tightening bolt, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Claim 5 is allowable because it requires all the limitations of allowable claim 4
Regarding claim 7, the closest prior art does not disclose or render obvious the ball valve structure wherein the helical spring is sleeved onto the pillar portion, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2020/0370062 discloses a ball valve having a tightening bolt with an array of circumferentially arranged bores, into which helical springs are disposed. US6378841, US2010/0276624, US2011/0260088 and US2019/0162315 disclose a ball valve having a seat gasket, which is biased towards a valve ball by a spring disposed between the seat gasket and a tightening bolt.  US2007/0027432 discloses a ball valve having a valve ball with a first through passage having a first diameter, and a seat gasket having a second through passage having a second diameter, wherein the first diameter is larger than the second diameter.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753